            Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) CASTLE ROCK HEF, LLC,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )      Case No.      CIV-19-924-G
                                                 )
(1) CORBA, INC.,                                 )
                                                 )      JURY TRIAL DEMANDED
                     Defendant.                  )

                                     COMPLAINT

       Plaintiff Castle Rock HEF, LLC, d/b/a White Buffalo Hemp Company (“White

Buffalo” or “Plaintiff”), for its Complaint against the above-named Defendant, alleges and

states as follows:

                             Parties, Jurisdiction, and Venue

       1.     White Buffalo is an Oklahoma limited liability company with its principal

place of business in Oklahoma City, Oklahoma. Its members are domiciled in Oklahoma

and Texas.

       2.     Defendant CORBA, Inc. (“CORBA” or “Defendant”) is an Oregon

corporation with its principal place of business in Tigard, Oregon.

       3.     The Court has jurisdiction over the subject matter of this lawsuit pursuant to

28 U.S.C. § 1332 on the basis that complete diversity exists between the parties because

the parties are citizens of different states and the amount in controversy exceeds $75,000.

       4.     This Court has jurisdiction over the Defendant in this lawsuit because the

Defendant reached out to the forum state repeatedly throughout the course of the parties’


                                             1
            Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 2 of 14



dealings and thus has sufficient minimum contacts with the forum state, the present dispute

arises out of the Defendant’s contacts with the forum state, and the exercise of jurisdiction

over it does not offend traditional notions of fair play and substantial justice.

       5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

a substantial part of the events or omissions giving rise to the claim occurred in this district.

                                             Facts

       6.     White Buffalo is a vertically-integrated hemp company that covers all

aspects of the hemp industry from seed acquisition to the extraction and/or manufacture of

hemp-related products.

       7.     CORBA is a private-label retailer of hemp-based products.

       8.     In or around February 2019, Defendant was selected to supply hemp-based

CBD products (the “Product”) to CVS Pharmacy, Inc. (“CVS”) nationally. Specifically,

Defendant would need to provide CVS with the following four products:

              a.      200 milligram peppermint roll-on hemp extract;

              b.      200 milligram lavender/tea tree roll-on hemp extract;

              c.      300 milligram peppermint roll-on hemp extract; and

              d.      300 milligram lavender/tea tree roll-on hemp extract. 1

       9.     However, Defendant was unable to produce sufficient Product to meet CVS’s

requirements. Accordingly, in or around February 2019, Defendant entered into a business

relationship with Plaintiff. Under this relationship, Plaintiff was to serve as Defendant’s


1
 Each individual Product was to be shipped in a 12-count package. Thus, one package
contained 12 “units.”
                                               2
             Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 3 of 14



sole supplier of Product to fulfill Defendant’s obligations to CVS. Plaintiff was to specially

manufacture the Product in accordance with Defendant’s needs and specifications.

Specifically, Defendant required that Plaintiff develop the Product according to its

formulation and place the Product in certain bottles with certain closures together with

custom labeling and display cartons with the Defendant’s artwork. In return for doing so,

Defendant was to pay Plaintiff for the Product together with a 12% interest fee in return

for Plaintiff providing the necessary capital for development of the Product and taking out

a $500,000 loan in order to do so.

       10.     Because the exact number of units Defendant would require was to be

determined over the course of dealing, Plaintiff agreed to produce what Defendant would

require. However, preliminary projections showed that Defendant would require as many

as 1,247,200 units of Product during the 2019 calendar year, for which Plaintiff expected

to get paid up to $8,949,978.88. Plaintiff placed its trust and confidence in Defendant to

provide accurate numbers regarding both its projected need and the total quantity of

Product it would require. After all, all communications between the parties were direct and

never involved intermediaries such as distributors.

       11.     On February 28, 2019, Defendant asked Plaintiff to fulfill a special order

entitled the “Emerson/GEODIS Refill Shipment,” which required 20,400 units to be

shipped directly to Emerson, an affiliate of CVS for purposes of CVS’ sale of hemp-based

products. However, Plaintiff only had 8,537 units of Product ready to ship at that time and

accordingly shipped those units to the Defendant with the understanding that Plaintiff

would provide the additional 11,863 units as soon as they were ready for shipment.

                                              3
              Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 4 of 14



        12.     Plaintiff, together with a non-party partner company, successfully produced

and delivered additional units of Product to Defendant in response to Defendant’s requests

on numerous occasions in March 2019. These orders were provided in response to and in

accordance with various text messages and phone calls. Nonetheless, months after the

actual delivery took place, the parties retroactively created corresponding invoices which

included the invoice number, amount, delivery date, and an itemization of the Product

actually delivered as follows:

 Invoice       Invoice Amount    Delivery Date     Order Description (Cases)
 1115          $1,080.00         March 5, 2019     2 - 200mg Lavender/Tea Tree Roll-On
                                                   Hemp Extract (12 Units Each)
                                                   3 - 200mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
                                                   2 - 300mg Lavender/Tea Tree Roll-On
                                                   Hemp Extract (12 Units Each)
                                                   3 - 300mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
 1116          $9,936.00         March 7, 2019     23 - 200mg Lavender/Tea Tree Roll-
                                                   On Hemp Extract (12 Units Each)
                                                   23 - 200mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
                                                   23 - 300mg Lavender/Tea Tree Roll-
                                                   On Hemp Extract (12 Units Each)
                                                   23 - 300mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
 1117          $2,910.00         March 8, 2019     7 - 200mg Lavender/Tea Tree Roll-On
                                                   Hemp Extract (12 Units Each)
                                                   7 - 200mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
                                                   6 - 300mg Lavender/Tea Tree Roll-On
                                                   Hemp Extract (12 Units Each)
                                                   7 - 300mg Peppermint Roll-On Hemp
                                                   Extract (12 Units Each)
 1118          $10,368.00        March 7, 2019     24 - 200mg Lavender/Tea Tree Roll-
                                                   On Hemp Extract (12 Units Each)


                                              4
       Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 5 of 14



                                        24 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
                                        24 - 300mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        24 - 300mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
1119    $1,932.00        March 5, 2019 5 - 200mg Lavender/Tea Tree Roll-On
                                        Hemp Extract (12 Units Each)
                                        5 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
                                        4 - 300mg Lavender/Tea Tree Roll-On
                                        Hemp Extract (12 Units Each)
                                        4 - 300mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
1120    $14,688.00       March 7, 2019 34 - 200mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        34 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
                                        34 - 300mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        34 - 300mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
1121    $28,944.00       March 7, 2019 67 - 200mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        67 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
                                        67 - 300mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        67 - 300mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
1122    $14,688.00       March 12, 2019 34 - 200mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        34 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
                                        34 - 300mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        34 - 300mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)
1123    $22,032.00       March 12, 2019 51 - 200mg Lavender/Tea Tree Roll-
                                        On Hemp Extract (12 Units Each)
                                        51 - 200mg Peppermint Roll-On Hemp
                                        Extract (12 Units Each)

                                    5
       Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 6 of 14



                                          51 - 300mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          51 - 300mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
1124    $15,552.00       March 5, 2019    36 - 200mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          36 - 200mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
                                          36 - 300mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          36 - 300mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
1125    $43,200.00       March 12, 2019   100 - 200mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          100 - 200mg Peppermint Roll-On
                                          Hemp Extract (12 Units Each)
                                          100 - 300mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          100 - 300mg Peppermint Roll-On
                                          Hemp Extract (12 Units Each)
1131    $1,524.00        March 12, 2019   3 - 200mg Lavender/Tea Tree Roll-On
                                          Hemp Extract (12 Units Each)
                                          3 - 200mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
                                          4 - 300mg Lavender/Tea Tree Roll-On
                                          Hemp Extract (12 Units Each)
                                          4 - 300mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
1132    $6,354.00        March 12, 2019   16 - 200mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          15 - 200mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
                                          13 - 300mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          15 - 300mg Peppermint Roll-On Hemp
                                          Extract (12 Units Each)
1133    $32,640.00       March 14, 2019   160 - 200mg Lavender/Tea Tree Roll-
                                          On Hemp Extract (12 Units Each)
                                          160 - 200mg Peppermint Roll-On
                                          Hemp Extract (12 Units Each)



                                    6
               Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 7 of 14



    1134 2      $33,286.48         March 26, 2019 109 - 200mg Lavender/Tea Tree Roll-
                                                  On Hemp Extract (12 Units Each)
                                                  106 - 200mg Peppermint Roll-On
                                                  Hemp Extract (12 Units Each)
                                                  247 - 300mg Lavender/Tea Tree Roll-
                                                  On Hemp Extract (12 Units Each)
                                                  247 - 300mg Peppermint Roll-On
                                                  Hemp Extract (12 Units Each)
    TOTAL $239,134.48                             31,596 Units

         13.     Defendant paid Plaintiff $239,134.48, the total cost of the Product actually

delivered; however, Defendant did not pay—and still has not paid—the 12% interest

charge of $28,696.14 arising from the $239,134.48 of Product actually delivered, or the

additional $5,423.42 interest charge associated with the pre-discount amount of Invoice

No. 1134. Thus, the total amount of interest due and owing is $34,119.56.

         14.     Throughout the course of the parties’ dealings, Defendant repeatedly insisted

over text messages, emails, and phone calls, that Plaintiff produce as many units of Product

as possible so that Defendant could meet its future obligations to CVS. Plaintiff took

multiple actions in reliance on Defendant’s repeated assertions, including ordering bottles

for the additional Product and producing a total of 53,086 units of Product—far less than

Defendant’s projected requirements for 2019—the overwhelming majority of which were

complete with Defendant’s labeling specifications, to meet Defendant’s purported need.

         15.     Before Plaintiff shipped the 53,086 units of Product to Defendant, Plaintiff

learned that Defendant was no longer willing to purchase Plaintiff’s Product. Accordingly,


2
 This invoice was for the Emerson/GEODIS order referenced above, under which Plaintiff
delivered 8,508 units of Product with an additional 11,892 units of Product to be delivered
at a later date in order to fulfill the 20,400 total units requested. Further, before various
discounts were assessed, this invoice was for the total amount of $78,481.65.
                                               7
             Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 8 of 14



Plaintiff did not ship the 53,086 units of Product to Defendant thus avoiding additional,

and potentially unnecessary, shipping costs.

                  Count I: Breach of Contract – Failure to Pay Interest

       16.     Plaintiff incorporates the allegations set forth above as if fully stated herein.

       17.     Pursuant to the parties’ agreement, under which Defendant agreed to pay a

12% interest charge in addition to the price of Product actually delivered in exchange for

Plaintiff specially manufacturing and delivering the Product, Plaintiff delivered 31,596

units of Product to Defendant, as set forth in Paragraph 13, which Defendant accepted and

for which Defendant received payment from CVS.

       18.     Although Defendant was contractually obligated to do so, Defendant

breached the terms of its agreement with Plaintiff by only paying Plaintiff $239,134.48 (the

price of the Product actually delivered) and not the additional $34,119.56 due and owing

(12% interest charge).

       19.     Plaintiff has been damaged in the amount of $34,119.56 as the direct result

of Defendant’s breach.

        Contract II: Breach of Contract – Failure to Pay for Additional Units

       20.     Plaintiff incorporates the allegations set forth above as if fully stated herein.

       21.     Through the parties’ course of dealing, Plaintiff and Defendant entered into

a contract for the special manufacture of Product in accordance with the Defendant’s

specific needs and quantity requirements.

       22.     Under the parties’ agreement, Plaintiff expected to produce all additional

units that Defendant would require, which—for the 2019 calendar year alone based upon

                                               8
            Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 9 of 14



Defendant’s representations—was expected to be as many as 1,247,200 units of Product

for which Plaintiff would be paid as much as $8,949,978.88.

      23.     Plaintiff produced an additional 53,086 units in accordance with its

obligations under the contract, 11,892 of which were for the Emerson/GEODIS Refill

Shipment.

      24.     On or around May 6, 2019, Plaintiff learned indirectly that Defendant no

longer intended to honor its obligations under its contract with Plaintiff, which required

Defendant to purchase additional Product from Plaintiff. Accordingly, Defendant

anticipatorily repudiated the contract by taking actions inconsistent with honoring its

obligations thereunder.

      25.     As a result of Defendant’s breach by anticipatory repudiation, Plaintiff has

suffered damages in an amount to be determined at trial, but which includes either:

              a.     the difference between the market price at the time and place for

      tender and the unpaid contract price together with any incidental damages, but less

      expenses saved in consequence of the buyer’s breach; or

              b.     the profit (including reasonable overhead) which Plaintiff would have

      made from full performance by Defendant, together with incidental damages and

      due allowance for costs reasonably incurred and due credit for payments or proceeds

      of resale.

       Count III: Promissory Estoppel – Manufacture of the Additional Units

      26.     Plaintiff incorporates the allegations set forth above as if fully stated herein.



                                              9
          Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 10 of 14



       27.    Alternatively, Plaintiff is entitled to recover damages under a promissory

estoppel theory.

       28.    Defendant promised to purchase in excess of 60,000 units of Product which

it required to fulfill its obligations to CVS as set forth in various documents and

communications.

       29.    Because Defendant, an established member of the hemp and CBD industry,

could not fulfill its obligations to CVS in the absence of Plaintiff’s custom manufacture of

Defendant’s required Product, it was both foreseeable that Plaintiff would rely, and

reasonable for Plaintiff to in fact rely, on Defendant’s promise.

       30.    Plaintiff expended significant financial resources in reliance on Plaintiff’s

promise and specially manufactured 53,086 units of Product, the overwhelming majority

of which are and have been ready to ship to Defendant and all of which are of no utility to

other purchasers in their present condition; accordingly, hardship or unfairness can be

avoided only by the promise’s enforcement.

       31.    As a result of Plaintiff’s detrimental reliance on Defendant’s promise,

Plaintiff has been harmed in an amount to be determined at trial.

                          Count IV: Breach of Fiduciary Duty

       32.    Plaintiff incorporates the allegations set forth above as if fully stated herein.

       33.    A fiduciary relationship existed between Plaintiff and Defendant on the basis

that Plaintiff placed its trust and confidence in Defendant’s presumed integrity and fidelity.

       34.    In the alternative, a fiduciary relationship existed between Plaintiff and

Defendant on the basis that the parties were members of a joint venture because:

                                             10
          Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 11 of 14



              a.      Plaintiff and Defendant agreed that Plaintiff would provide the

       necessary capital and manufacture the Product, and Defendant would provide the

       joint venture with its valuable right to sell Product to CVS;

              b.      Plaintiff and Defendant had an agreement regarding the sharing of

       profits and losses in accordance with each party’s respective role in the joint

       venture; and

              c.      Plaintiff and Defendant took actions which showed cooperation in

       manufacturing the Product for the purpose of selling the Product to CVS.

       35.    Defendant owed Plaintiff fiduciary duties to act in good faith and in the best

interests of the parties’ joint venture. These duties include the duties to:

              a.      faithfully and fully disclose information;

              b.      avoid disrupting or thwarting the aims of the joint venture;

              c.      avoid actions which are motivated by personal gain and at the expense

       of the joint venture;

              d.      cooperate with Plaintiff in order to achieve the joint venture’s

       business goals;

              e.      inform Plaintiff of important decisions of interest to the joint venture;

       and

              f.      act with integrity.

       36.    Defendant breached these duties by, among other things, misleading Plaintiff

by causing it to believe that it would serve as Defendant’s sole supplier of Product in order

to fulfill Defendant’s obligations to CVS before completely refusing to use or pay for any

                                              11
          Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 12 of 14



of the 53,086 units of Product actually manufactured, or any additional units of Product as

necessary to fulfill its future obligations to CVS.

       37.    Defendant’s breaches have caused Plaintiff damages in an amount to be

determined at trial.

                             Count V: False Representation

       38.    Plaintiff incorporates the allegations set forth above as if fully stated herein.

       39.    On or around February 17, 2019, Defendant told Plaintiff, among other

things, that Plaintiff would be the sole supplier of Product for Defendant to fulfill its

obligations to CVS. Defendant also represented that it had a market to sell the Product in

the form of its relationship with CVS, as well as potentially other nationwide retailers.

       40.    Because Defendant ultimately refused to use Plaintiff’s Product in order to

fulfill its obligations to CVS and/or purchased Product from other suppliers, Defendant’s

material representations were false.

       41.    Defendant knew or should have known at the time it represented to Plaintiff

that Plaintiff would be the sole supplier of Product for Defendant to fulfill its obligations

to CVS that this statement was false.

       42.    Defendant intended for Plaintiff to manufacture Product in accordance with

Defendant’s unique needs and specifications.

       43.    Plaintiff acted in reliance on Defendant’s material representations by, among

other things, taking actions to develop—and actually developing—Product.

       43.    Plaintiff has suffered damages as a direct result of Defendant’s material

misrepresentations in an amount to be determined at trial.

                                              12
            Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 13 of 14



             Count VI: Breach of the Duty of Good Faith and Fair Dealing

       44.     Plaintiff incorporates the allegations set forth above as if fully stated herein.

       45.     By making the fraudulent and other misrepresentations set forth above,

Defendant breached its common law duty of good faith and fair dealing which is implied

in every contract.

       46.     At the time of contracting and thereafter, Plaintiff reasonably expected

Defendant would purchase all of the Product it would require from Plaintiff.

       47.     Defendant frustrated the fruits of that bargain by refusing to purchase all the

Product it needed from Plaintiff.

       48.     Plaintiff did not anticipate, at the time of contract, that Defendant would

commit such fraudulent acts in violation of the duties owed to Plaintiff.

       49.     Defendant acted to further its own economic self-interest at the expense and

to the detriment of Plaintiff.

       50.     Defendant’s breach has caused Plaintiff damages in an amount to be

determined at trial.

                                     Request for Relief

       Plaintiff respectfully requests that this Court enter judgment in favor of Plaintiff and

against Defendant on all counts as follows:

       A.      For actual, consequential, and other damages in an amount be proven at trial

but in excess of $75,000;

       B.      For pre- and post-judgment interest on such damages;

       C.      For costs and attorney fees; and

                                               13
     Case 5:19-cv-00924-G Document 1 Filed 10/07/19 Page 14 of 14



D.      For such other relief to which the Court determines Plaintiff is entitled.

                                    Respectfully submitted,



                                     /s/ Matthew D. Craig
                                    PATRICK R. PEARCE, JR., OBA #18802
                                    STEPHEN C. GELNAR, OBA #18381
                                    MATTHEW D. CRAIG, OBA #33489
                                    RYAN WHALEY COLDIRON JANTZEN
                                       PETERS & WEBBER PLLC
                                    900 Robinson Renaissance
                                    119 North Robinson
                                    Oklahoma City, OK 73102
                                    (405) 239-6040
                                    (405) 239-6766 FAX
                                    rpearce@ryanwhaley.com
                                    sgelnar@ryanwhaley.com
                                    mcraig@ryanwhaley.com




                                       14
